                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                          DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                          DATE FILED: 5/28/2021
-----------------------------------------------------------------X
  ARTURO YEREMIS,                                                :
                                                                 :
                                                  Plaintiff, :
                              -against-                          :          1:20-cv-04723-GHW
                                                                 :
  AMERIT FLEET SOLUTIONS, CHARTER                                :               ORDER
  COMMUNICATIONS INC., and A-1 ALL                               :
  GERMAN CAR CORPORATION,                                        :
                                                                 :
                                             Defendants.         :
-----------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:

         On May 9, 2021, the Court issued an order in which it directed Mr. Zack to file an

application to withdraw as counsel. Dkt. No. 105. Subsequently, Mr. Zack filed his application.

Dkt. Nos. 106. The Court will hold a teleconference at which it will discuss Mr. Zack’s application

and how this case should proceed. The teleconference will take place on June 7, 2021 at 2:00 p.m.

The parties are directed to the Court’s Emergency Rules in Light of COVID-19, which are available

on the Court’s website, for the dial-in number and other relevant instructions. The parties are

specifically directed to comply with Rule 2(C) of the Court’s Emergency Rules. Plaintiff is directed

to personally appear and participate at the conference. If Plaintiff cannot speak and understand

English fluently, he is directed to retain the services of an interpreter for purposes of participating in

the proceeding. Plaintiff is further directed to instruct his chosen interpreter to contact the Court’s

deputy, Ms. Joseph, at least three business days before the date of the conference to receive

instructions regarding how to participate in the teleconference. Ms. Joseph may be reached by

telephone at (212) 805-0296.
         SO ORDERED.
                                                                     _____________________________________
Dated: May 28, 2021                                                        GREGORY H. WOODS
New York, New York                                                        United States District Judge
